Citation Nr: 1751367	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 30, 2012, for the award of a 100 percent disability rating for bipolar disorder, most recent episode manic, moderate, to include cognitive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1962 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the disability rating for the Veteran's service-connected psychiatric disability from 70 to 100 percent, effective August 30, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1.  In an April 2004 rating decision, the RO granted service connection for bipolar disorder, effective November 12, 2003.  The Veteran did not appeal the effective date assigned.  The RO awarded an initial 70 percent rating and a total rating based on individual unemployability due to the service-connected bipolar disorder, effective November 12, 2003.  

2.  The Veteran's claim for an increased rating for bipolar disorder was received by VA on August 30, 2012.  The RO awarded a 100 percent disability rating for bipolar disorder and discontinued the total rating based on individual unemployability due to the service-connected bipolar disorder, effective August 20, 2012.  



CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 2012, for the award of a 100 percent rating for bipolar disorder, most recent episode manic, moderate, to include cognitive disorder, not otherwise specified (NOS), have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Background

In September 1965, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a psychiatric disability.  In a December 1965 rating decision, the RO denied the claim.  The Veteran was notified of the RO's determination and his appellate rights in a January 1966 letter.  

The record reveals that the Veteran thereafter submitted multiple requests to reopen his claim.  In a final March 1988 decision, the Board reopened the claim of service connection for a psychiatric disability and denied it on the merits.  

Thereafter, the Veteran continued to request reopening of the claim.  In a final May 1991 decision, the Board determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a psychiatric disability.  The Board's decision is final.  

Again, the Veteran continued to request reopening of his claim of service connection for a psychiatric disability.  

In an April 2004 rating decision, the RO granted service connection for bipolar disorder and assigned an initial 50 percent disability rating, effective November 12, 2003.  The Veteran appealed the initial rating assigned by the RO.  He did not appeal the effective date of the award of service connection.  Under these circumstances, the effective date decision is final, and any earlier claim cannot provide a basis for establishing an effective date prior to November 12, 2003, absent a showing of clear and unmistakable error which has not been specifically alleged here.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. § 20.1103 (2017).

Before the appeal regarding the initial rating assigned was certified to the Board, in a May 2006 rating decision, the RO increased the initial rating for the Veteran's bipolar disorder to 70 percent and awarded a total rating based on individual unemployability due to the service-connected bipolar disorder, the sole service-connected disability, effective November 12, 2003.  The RO advised the Veteran that its action satisfied his appeal.  

On August 30, 2012, the Veteran filed a claim for an increased rating for bipolar disorder.  After reviewing the clinical records and the results of a January 2013 VA examination, in a January 2013 rating decision, the RO assigned a 100 percent schedular rating for bipolar disorder and terminated TDIU, effective August 20, 2012.

The Veteran appealed the RO's determination, arguing that he was entitled to an effective date in 1982.  He also requested compensation for the years 1963 to 1969.  The Veteran indicated that he had difficulty remembering and could not recall receiving any documentation of prior claims.  


III.  Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than August 30, 2012, for the award of a 100 percent disability rating for bipolar disorder is not warranted.

As delineated above, the appellant has been in receipt of a total rating for his service-connected bipolar disorder since November 12, 2003, the effective date of the award of service connection.  From November 12, 2003, he was in receipt of a 70 percent schedular rating plus TDIU.  From August 30, 2012, he has been in receipt of a 100 percent schedular disability rating and TDIU was discontinued.  As bipolar disorder is his only service connected disability, he has been in receipt of a total rating since the award of service connection, the maximum rating available.  In other words, VA has found the Veteran to be totally disabled as a result of his sole service-connected disability, bipolar disorder, since the effective date of the award of service connection.  See e.g. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  

The Veteran has requested an effective date in 1982 for a 100 percent rating for his bipolar disorder, apparently on the basis that he submitted earlier claims of service connection for that disability.  As set forth above, the record on appeal confirms that the Veteran did file earlier claims of service connection for a psychiatric disability.  As set forth above, however, although the Veteran filed earlier claims of service connection for a psychiatric disability, those claims were finally denied in prior Board decisions.  

The appellant's reopened claim of service connection for a psychiatric disability was granted by the RO in the April 2004 rating decision effective November 12, 2003.  He did not appeal the effective date of the award of service connection.  Absent a showing of clear and unmistakable error, which has not been specifically alleged, that determination is final.  

Thus, the appellant's request is essentially a freestanding claim for an earlier effective date for the award of service connection, which VA has no authority to adjudicate.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed VA decision).  

In reaching this decision, the Board has considered the appellant's contentions to the effect that he does not recall receiving correspondence regarding his earlier claims.  Questions of credibility notwithstanding, given the facts and documentation present in this case, the Board is unable to find any evidence to suggest a lack of regularity in the process by which the Veteran was advised of the prior decisions.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (there is a presumption of administrative regularity, except in cases of clear evidence to the contrary).  Thus his statements cannot serve as a basis upon which to grant the benefit sought.  



ORDER

Entitlement to an effective date earlier than August 30, 2012, for the award of a 100 percent disability rating for bipolar disorder, most recent episode manic, moderate, to include cognitive disorder, not otherwise specified (NOS) is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


